 In the Matter, of FRENCH& HECHT, INC.,andFARMEQUIPMENT#123,AFFILIATEDWITHTHEC.I.O.Case No. R-0570AMENDMENT TO DIRECTION OF ELECTIONJuly 7, 1941On June 20, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case, the election to be held within 30 days from the`date of the Direction, under the direction and supervision of theRegional Director for the Eighteenth Region (Minneapolis, Minne-sota).: The Board, having been advised by the Regional Director forthe Eighteenth Region that a longer period within which to holdthe: election is necessary, hereby amends the Direction of Election'issued on June 20, 1941, by striking therefrom, wherever they occur,the' words "not later than thirty.Direction," and substituting therefor the words "not later than sixty(60) days from the date of this Direction."33 N. L._R. B., No. 42.173